DETAILED ACTION
Acknowledgements
The amendment filed 6/30/2021 is acknowledged.
Claims 1-12 and 14-20 are pending.
Claims 1-12 and 14-20 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment/Arguments
Claims 1-2, 11-12 and 20 are amended.

Regarding applicant’s arguments on Claim Rejections - 35 U.S. C. § 112, the arguments are moot in light of the amendments.

Regarding applicant’s arguments on Claim Rejections - 35 U.S.C. §103, the arguments have been fully considered.  Examiner respectfully disagrees.
Applicant argues that Ateniese in view of LUGLI in further view of Balaraman do not teach the element “block-level permission data” in claim 1 limitation “extracting the transaction data and the block-level permission data from the transaction message;”, examiner respectfully disagrees.
Ateniese paras 0194-0195, 0208 and 0273 disclose “rewrite privileges” for “overwrite the original data with altered data” in the block, where “rewrite privileges” is the block-level permission data.  Therefore, Ateniese teaches the block-level permission data.  Ateniese does not teach “extracting the transaction data and the block-level permission data from the transaction message;”.  However, LUGLI para 0009 discloses “receiving, by a receiving device of a processing system, a first transaction message 


Claim Objection
Claim 1 recites “setting the block as modifiable by an API according to…”.  However, the term API is not defined in the claim.  It is unclear what the API stands for in the claim.  An appropriate clarification for example, Application Programming Interface (API), is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 7, 9-12, 16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-8 of U.S. Patent No. 10,489,780. Although the claims at issue are not identical, they are not patentably distinct from each other.  For example, claims 1 and 2 of U.S. Patent No. 10,489,780 recite the same steps as the claims 1 and 12 in the application.  The only difference is claims 1 of U.S. Patent No. 10,489,780 contains additional steps.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

New Matter
Regarding the amended claim 2, following limitation is new matter as it is not supported by the Specification. 
“receiving, at the second processor of the DL system, the appended first PAN-specific chain comprising the extracted transaction data and the block-level permission data;”  Specification PGPub claim 2 discloses “2. The method of claim 1, further comprising: receiving, at the second processor of the DL system, the appended first PAN-specific chain comprising the extracted transaction data;”  However, the specification is silent on the first PAN-specific chain comprising the block-level permission data. For the purposes of examination, the limitation is being interpreted as “receiving, at the second processor of the DL system, the appended first PAN-specific chain comprising the extracted transaction data;”


The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear
Claim 2 recites “receiving, at the second processor of the DL system, the appended first PAN-specific chain comprising the extracted transaction data…; appending, to a second PAN-specific chain, a second block comprising the extracted transaction data; subsequent to setting the second block as modifiable, modifying, with the second API, the modifiable second block according to at least a portion of the extracted transaction data.” This renders the claim indefinite because it is unclear the extracted transaction data is the data before or after the modifying. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale
supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20180048469A1 (“Ateniese et al.”) in view of US Application Publication US20170270493A1 (“LUGLI et al.”), in further view of US Application Publication US20190164157A1 (“Balaraman et al.”).

Regarding claim 1 and 12, Ateniese et al. teaches:
appending, to a first PAN-specific chain of the DL system, a first block comprising the extracted transaction data; (Fig. 13; para 0181)
setting the first block as modifiable by an API according to the extracted block-level permission data; (para 0194)
modifying, with the API subsequent to setting the first block as modifiable, the first block according to the block-level permission data; and (Fig. 9; paras 0026, 0170, 0273)
electronically distributing to at least a second processor of the DL system, the appended first PAN-specific chain. (paras 0028, 0134, 0140)
Ateniese et al. does not teach:
receiving, at a first processor of a distributed ledger (DL) system a transaction message associated with an electronic transaction, the transaction message comprising block-level permission data and transaction data associated with a primary account number (PAN); 
extracting the transaction data and the block-level permission data from the transaction message; 
However, LUGLI et al. teaches:
receiving, at a first processor of a distributed ledger (DL) system a transaction message associated with an electronic transaction, the transaction message comprising [data element] and transaction data associated with a primary account number (PAN); (para 0009)
extracting the transaction data and [data element] from the transaction message; (para 0009)

	Ateniese et al. and LUGLI et al. do not teach:
[data element] is block-level permission data
However, Balaraman et al. teaches:
[data element] is block-level permission data (para 0075).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Ateniese et al. and LUGLI et al. by adding block-level permission data in accordance with the teaching of Balaraman et al.. This modification allows the combined system to support data access control at block level.

Regarding claim 2, Ateniese et al in view of LUGLI et al., and in further view of Balaraman et al. discloses all the limitations as described above.  Ateniese et al further discloses:
receiving, at the second processor of the DL system, the appended first PAN-specific chain comprising the extracted transaction data; (para 0028)
appending, to a second PAN-specific chain, a second block comprising the extracted transaction data; (Fig. 13; para 0181)
setting the second block as modifiable by a second API according to the extracted block-level permission data; and (para 0194)
subsequent to setting the second block as modifiable, modifying, with the second API, the modifiable second block according to at least a portion of the extracted transaction data. (Fig. 9, paras 0026, 0170)

Regarding claims 3 and 14,  Ateniese et al in view of LUGLI et al., and in further view of Balaraman et al. discloses all the limitations as described above.  Ateniese et al further discloses:
validating the first PAN-specific chain prior to appending the first PAN-specific chain with the first block by verifying that the first PAN-specific chain has not been revised. (paras 0024-0025)

Regarding claims 4 and 15,  Ateniese et al in view of LUGLI et al., and in further view of Balaraman et al. discloses all the limitations as described above.  Ateniese et al further discloses:
wherein validating comprises performing a check sum process. (paras 0021, 0025, 0058)

Regarding claims 5 and 16,  Ateniese et al in view of LUGLI et al., and in further view of Balaraman et al. discloses all the limitations as described above.  With respect to “wherein the first PAN-specific chain includes a classification indication designation one or more special events associated with the first PAN, wherein the one or more special events comprise one or more of: a test, a marketing event, a rate offer, check access, and a cash advance.”, it describes the classification. However, the description of classification does not used to perform any of the recited steps/functions.  Therefore, it is non-functional descriptive material. (See MPEP 2111.05 I-III) ( In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

Regarding claim 6, Ateniese et al in view of LUGLI et al., and in further view of Balaraman et al. discloses all the limitations as described above.  LUGLI et al further discloses:
wherein the transaction message comprises an indicator representing a type of the electronic transaction. (para 0141)

Regarding claim 7, Ateniese et al in view of LUGLI et al., and in further view of Balaraman et al. discloses all the limitations as described above.  Ateniese et al further discloses:
storing, in a memory in communication with the first processor, one or more of: the block-level permission data and the appended first PAN-specific chain. (para 0201)

Regarding claims 8 and 17, Ateniese et al in view of LUGLI et al., and in further view of Balaraman et al. discloses all the limitations as described above.  Ateniese et al further discloses:
wherein the extracted block-level permission data includes instructions to prevent modification of the first block by the API after a predetermined date. (para 0081)

Regarding claims 9 and 18, Ateniese et al in view of LUGLI et al., and in further view of Balaraman et al. discloses all the limitations as described above.  LUGLI et al further discloses: 
wherein the transaction message further comprises one or more of: transaction amounts, a date stamp, a time stamp, vendor information, read permissions, write permissions, edit permissions, and delete permissions. (para 0141)

Regarding claims 10 and 19, Ateniese et al in view of LUGLI et al., and in further view of Balaraman et al. discloses all the limitations as described above.  LUGLI et al further discloses: 
wherein the first PAN comprises one more of: an issuer of a credit card, a cardholder entity status, an account number associated with the credit card, and an authentication code. (paras 0107, 0143)

Regarding claims 11 and 20, Ateniese et al in view of LUGLI et al., and in further view of Balaraman et al. discloses all the limitations as described above.  With respect to “allocating at least a second block of the first PAN-specific chain as one or more of: a dispute, an account change, and a fraud event.” describes the agreement that is stored in the memory, but not used to perform any of the recited steps/functions.  Therefore, it is non-functional descriptive material. (See MPEP 2111.05 I-III) ( In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).  (LUGLI et al. para 0143-fraud)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is 571-272-5308.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                         /ZESHAN QAYYUM/Primary Examiner, Art Unit 3685